Title: To James Madison from John Gavino, 13 February 1803
From: Gavino, John
To: Madison, James


					
						No. 113
						Sir
						Gibraltar 13th. february 1803
					
					I have the honor of Confirming my last No. 112  Covering a dispatch from Consul OBrien of Algier dated 23d. Novr. last.
					I now transmit you inclosed the last Six Months arrivals at this Port for the Year 1802.
					We have nothing new.  As such I have the honor to be with respect—Sir Your most Obedt. & most he. st.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
